DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 and 09/14/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Chinese Patent Application No. JP2019-180642, filed on September 30, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recognition unit, obtainment unit, a notification unit, capturing unit and generation unit as in SPEC (page 34) in claims 1-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Amame et al. (JP2008041058A).

Regarding claim 1, Amame discloses a travel support system that includes a server configured to support the travel of a vehicle, wherein the server comprises (see Amame page 3 “an Image processing apparatus 11”),
a recognition unit configured to recognize an obstacle on a travel path of the vehicle (see Amame page 9; lines 25-32 “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”), 
an obtainment unit configured to obtain, upon detecting an approaching vehicle which is approaching the obstacle, a blind spot region which occurs due to the obstacle recognized by the recognition unit (see Amame pages 1&9; lines 25-32 regarding a vehicle 7A that detects the right turn vehicle (i.e. approaching vehicle) to notify the driver for the blind spot of an obstacle (vehicle 7B) “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”),
and a notification unit configured to notify the approaching vehicle of information of the blind spot region obtained by the obtainment unit, and the server is arranged in an apparatus other than the approaching vehicle (see page 1; lines 32-40 regarding a vehicle 7A notifying the vehicle at the intersection (approaching vehicle) of a blind spot being detected from a vehicle 7B and also the image processing which detects the vehicle 7B which is in the blind spot is excluded from the server of the approaching vehicle “The first notification system of the present invention is a blind spot movement that notifies a driver of a right turn vehicle that is going to turn right at an intersection of a road, among a plurality of opposite moving bodies traveling in an oncoming lane, the blind spot moving body that is invisible from the right turn vehicle. A body notification system, wherein a camera that repeatedly captures images of a plurality of the opposed moving bodies that enter the intersection, and the presence / absence of the blind spot moving body are determined based on the images captured by the camera”).

Regarding claim 2, Amame discloses wherein the recognition unit recognizes the obstacle based on captured image data obtained by an image capturing unit arranged in the apparatus other than the approaching vehicle (see figure 1 and page 3; lines 46-49 regarding a camera 10 which detects vehicle (i.e. obstacle) away from the approaching vehicle “A camera 10, an image processing apparatus 11 that processes the image captured by the camera 10 and transmits the data by road-to-vehicle communication”).

Regarding claim 3, Amame discloses wherein the apparatus other than the approaching vehicle is at least one of a building, a public facility, and a vehicle different from the approaching vehicle (see figure 1 and page 4 regarding a camera 10 which detects vehicle (i.e. obstacle) away from the approaching vehicle “The camera 10 is a digital camera that repeatedly captures images of a plurality of opposing mobile bodies 7A and 7B entering the intersection 5, and stands in the corner portion of the intersection 5 on the opposite lane 3 side in the example of FIG. It is installed on the upper part of the installed utility pole 13. The installation location of the camera 10 may be an arbitrary location on the ground facility such as an overpass, a pedestrian bridge, and a building in addition to the utility pole”).

Regarding claim 6, Amame discloses wherein the notification unit notifies the approaching vehicle of the presence/absence of the blind spot region vehicle (see page 1 “The first notification system of the present invention is a blind spot movement that notifies a driver of a right turn vehicle that is going to turn right at an intersection of a road, among a plurality of opposite moving bodies traveling in an oncoming lane, the blind spot moving body that is invisible from the right turn vehicle. A body notification system, wherein a camera that repeatedly captures images of a plurality of the opposed moving bodies that enter the intersection, and the presence / absence of the blind spot moving body are determined based on the images captured by the camera”).

Regarding claim 9, Amame discloses wherein the obtainment unit obtains the blind spot region based on a virtual position of the approaching vehicle (see page 6 regarding determining the blind spot based on virtual position of the approaching vehicle “the processing computer 17 stores in advance a right turn waiting position 19 having a predetermined area”).

Regarding claim 10, Amame discloses a generation unit configured to generate a model of the obstacle, wherein the obtainment unit obtains the blind spot region by using a tangent line set from the virtual position of the approaching vehicle to the model of the obstacle generated by the generation unit (see figure 8 and page 6 regarding extracting the features of the vehicle width and length and using a tangent (straight lines a & c)  to model an obstacle from a virtual position of an approaching vehicle based on the blind spot “as shown in FIG. 8B, it is surrounded by two tangent lines (or straight lines) 21 and 22 that can be drawn between the right turn waiting position 19 and the vehicle 7A assuming the blind spot area 20” and “both the vehicle length and the vehicle width of the vehicle 7A are extracted from the feature points obtained from the image data, and the blind spot area 20 is specified by assuming not only the vehicle length but also the vehicle width.”).
.
Regarding claim 11, Amame discloses wherein the model of the obstacle is a model obtained by simplifying a contour of the obstacle (see figure 8 and page 6 “both the vehicle length and the vehicle width of the vehicle 7A are extracted from the feature points obtained from the image data, and the blind spot area 20 is specified by assuming not only the vehicle length but also the vehicle width.”).

Regarding claim 13, Amame discloses a travel support method to be executed in a travel support system that includes a server configured to support the travel of a vehicle, wherein the method comprises (see Amame page 3 “an Image processing apparatus 11”),
causing the server to recognize an obstacle on a travel path of the vehicle (see Amame page 9; ; lines 25-32 “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”), 
obtain, upon detecting an approaching vehicle which is approaching the obstacle, a blind spot region which occurs due to the recognized obstacle (see Amame pages 1&9; lines 25-32 regarding a vehicle 7A that detects the right turn vehicle (i.e. approaching vehicle) to notify the driver for the blind spot of an obstacle (vehicle 7B) “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”),
and notify the approaching vehicle of information of the obtained blind spot region, and the server is arranged in an apparatus other than the approaching vehicle (see page 1; lines 32-40 regarding a vehicle 7A notifying the vehicle at the intersection (approaching vehicle) of a blind spot being detected from a vehicle 7B and also the image processing which detects the vehicle 7B which is in the blind spot is excluded from the server of the approaching vehicle “The first notification system of the present invention is a blind spot movement that notifies a driver of a right turn vehicle that is going to turn right at an intersection of a road, among a plurality of opposite moving bodies traveling in an oncoming lane, the blind spot moving body that is invisible from the right turn vehicle. A body notification system, wherein a camera that repeatedly captures images of a plurality of the opposed moving bodies that enter the intersection, and the presence / absence of the blind spot moving body are determined based on the images captured by the camera”).

Regarding claim 14, Amame discloses a non-transitory computer-readable storage medium storing a program for causing a server of a travel support system that supports the travel of a vehicle (see Amame pages 3 & 9 “an Image processing apparatus 11”),
to recognize an obstacle on a travel path of the vehicle (see Amame page 9 “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”), 
obtain, upon detecting an approaching vehicle which is approaching the obstacle, a blind spot region which occurs due to the recognized obstacle (see Amame pages 1&9 regarding a vehicle 7A that detects the right turn vehicle (i.e. approaching vehicle) to notify the driver for the blind spot of an obstacle (vehicle 7B) “the driver riding in the right turn vehicle 6 can visually recognize the two-wheeled vehicle 7B in the oncoming lane 3 that is actually hidden behind the blind spot of the automobile 7A from the two-wheeled vehicle image 33 displayed on the windshield 32” and “the automobile 7A and the two-wheeled vehicle 7B to be subjected to blind spot determination exist”),
and notify the approaching vehicle of information of the obtained blind spot region, wherein the server is arranged in an apparatus other than the approaching vehicle in the travel support system (see page 1 regarding a vehicle 7A notifying the vehicle at the intersection (approaching vehicle) of a blind spot being detected from a vehicle 7B and also the image processing which detects the vehicle 7B which is in the blind spot is excluded from the server of the approaching vehicle “The first notification system of the present invention is a blind spot movement that notifies a driver of a right turn vehicle that is going to turn right at an intersection of a road, among a plurality of opposite moving bodies traveling in an oncoming lane, the blind spot moving body that is invisible from the right turn vehicle. A body notification system, wherein a camera that repeatedly captures images of a plurality of the opposed moving bodies that enter the intersection, and the presence / absence of the blind spot moving body are determined based on the images captured by the camera”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Amame et al. (JP2008041058A) in view of Sakurada et al. (US 2020/0175863 A1).

Regarding claim 4, Amame fails to explicitly disclose wherein in a case in which an object of the captured image data satisfies a first condition, the recognition unit recognizes the object as the obstacle.
However Sakurada teaches wherein in a case in which an object of the captured image data satisfies a first condition, the recognition unit recognizes the object as the obstacle (see Sakurada paragraph “0054” regarding determining if there is an obstacle or not according to predetermined amount/size “When the work vehicle 68 is detected in this way, the removal state information generating unit determines, for example, that the type of a road obstacle is “damaged vehicle” and the removal state is “progress level 2.” When the road obstacle 65 is a snow accumulation, whether there is a road obstacle 65 and whether there is wreckage 67 can be determined based on an amount of snow accumulation remaining. For example, when an amount of snow accumulation which is recognized from an image is greater than a predetermined amount, it may be determined to be the road obstacle 65. When the amount of snow accumulation is less than the predetermined amount, it may be determined to be the wreckage 67. In this case, a snowplow vehicle may be determined as the work vehicle 68.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System to provide an information providing system and the like that can improve prediction accuracy of clearing of a traffic jam to contribute to convenience for a user (Sakurada paragraphs “0046” and “0054”).

Regarding claim 5, Amame fails to explicitly disclose wherein the first condition is that the size of the object is not less than a threshold 
However Sakurada teaches wherein the first condition is that the size of the object is not less than a threshold (see Sakurada paragraph “0054” regarding determining if there is an obstacle or not according to predetermined amount/size “When the work vehicle 68 is detected in this way, the removal state information generating unit determines, for example, that the type of a road obstacle is “damaged vehicle” and the removal state is “progress level 2.” When the road obstacle 65 is a snow accumulation, whether there is a road obstacle 65 and whether there is wreckage 67 can be determined based on an amount of snow accumulation remaining. For example, when an amount of snow accumulation which is recognized from an image is greater than a predetermined amount, it may be determined to be the road obstacle 65. When the amount of snow accumulation is less than the predetermined amount, it may be determined to be the wreckage 67. In this case, a snowplow vehicle may be determined as the work vehicle 68.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System to provide an information providing system and the like that can improve prediction accuracy of clearing of a traffic jam to contribute to convenience for a user (Sakurada paragraphs “0046” and “0054”).

Regarding claim 12, Amame fails to explicitly disclose wherein the generation unit is arranged in an apparatus different from the server 
However Sakurada teaches wherein the generation unit is arranged in an apparatus different from the server (see Sakurada paragraphs “0046” and “0054” regarding the generation unit being different from the server “When the work vehicle 68 is detected in this way, the removal state information generating unit determines, for example, that the type of a road obstacle is “damaged vehicle” and the removal state is “progress level 2.”……… it may be determined to be the road obstacle 65. When the amount of snow accumulation is less than the predetermined amount, it may be determined to be the wreckage 67. In this case, a snowplow vehicle may be determined as the work vehicle 68.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System to provide an information providing system and the like that can improve prediction accuracy of clearing of a traffic jam to contribute to convenience for a user (Sakurada paragraphs “0046” and “0054”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Amame et al. (JP2008041058A) in view of Sakai et al. (JP2010079565A).

Regarding claim 7, Amame fails to explicitly disclose wherein in a case in which a moving object that satisfies a second condition is detected in the blind spot region, the notification unit notifies the approaching vehicle of information of the moving object.
However Sakai teaches wherein in a case in which a moving object that satisfies a second condition is detected in the blind spot region, the notification unit notifies the approaching vehicle of information of the moving object (see Sakai paragraphs “0026-0027” “determination unit 7 determines whether or not there is a mutual blind spot (overlapping blind spot) when a plurality of other vehicles B1 and B2 are detected. The mutual blind spot determination unit 7 determines that there is a mutual blind spot when the other vehicle B2 exists in the blind spot area F1 for the other vehicle B1 and the other vehicle B1 exists in the blind spot area F2 for the other vehicle B2. Thereby, the combination of other vehicles B1 and B2 existing in each other's blind spot areas F1 and F2 is specified” and via paragraph “0028” “notification control unit 8 controls the alarm device 3 and outputs a warning sound by the alarm device 3 to urge attention when there is a mutual blind spot”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for notifying blind moving body, image processor, on-vehicle device and notification method of Amame to enable notifying that there is a mutual blind spot in order to detect the presence or absence of a plurality of moving bodies that cannot be visually recognized to avoid any collision (Sakai paragraphs “0026-0027”).

Regarding claim 8, Amame fails to explicitly disclose wherein the second condition is that a mutual blind spot region in which the obstacle intervenes between the approaching vehicle and the moving object is present.
However Sakai teaches wherein the second condition is that a mutual blind spot region in which the obstacle intervenes between the approaching vehicle and the moving object is present (see Sakai paragraphs “0026-0027” “determination unit 7 determines whether or not there is a mutual blind spot (overlapping blind spot) when a plurality of other vehicles B1 and B2 are detected. The mutual blind spot determination unit 7 determines that there is a mutual blind spot when the other vehicle B2 exists in the blind spot area F1 for the other vehicle B1 and the other vehicle B1 exists in the blind spot area F2 for the other vehicle B2. Thereby, the combination of other vehicles B1 and B2 existing in each other's blind spot areas F1 and F2 is specified” and via paragraph “0028” “notification control unit 8 controls the alarm device 3 and outputs a warning sound by the alarm device 3 to urge attention when there is a mutual blind spot”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for notifying blind moving body, image processor, on-vehicle device and notification method of Amame to enable notifying that there is a mutual blind spot in order to detect the presence or absence of a plurality of moving bodies that cannot be visually recognized to avoid any collision (Sakai paragraphs “0026-0027”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./
Examiner, Art Unit 3664     


/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664